Citation Nr: 0804330
Decision Date: 02/07/08	Archive Date: 03/27/08

DOCKET NO.  03-34 115A	)	DATE FEB 07 2008
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for a 
post-traumatic stress disorder (PTSD) with dysthymia and a 
personality disorder prior to March 2006.

2.  Entitlement to a rating in excess of 70% for PTSD with 
dysthymia and a personality disorder since March 2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1959.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 2000 rating action that 
granted service connection for PTSD and assigned an initial 
10% rating therefor from February 2000.  By rating action of 
October 2003, the RO granted an initial 50% rating for PTSD 
from February 2000.  By rating action of October 2003, the RO 
expanded the grant of service connection for PTSD to include 
dysthymia and a personality disorder.  By rating action of 
August 2007, the RO granted a 70% rating for PTSD with 
dysthymia and a personality disorder from March 2006; the 
matters of an initial rating in excess of 50% prior to March 
2006 and a rating in excess of 70% since March 2006 remain 
for appellate consideration.  

Because the appeal involves requests for higher ratings 
assigned following the initial grant of service connection, 
the Board has characterized them in light of the distinction 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In December 2007 written argument, the veteran's attorney claimed an effective date prior to March 2006 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (T/R), arguing that that issue is inextricably intertwined with the issue of an initial rating in excess of 50% for PTSD with dysthymia and a personality disorder prior to March 2006 currently on appeal. The T/R earlier effective date issue has not been adjudicated by the RO and is not properly before the Board for appellate consideration at this time, and is thus referred to the RO for appropriate action.

- 2 - 
   

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Prior to March 2006, the veteran's PTSD with dysthymia 
and a personality disorder was manifested by such symptoms as 
depression, sleep problems, a flattened affect and 
circumstantial speech at times, and disturbances of 
motivation and mood, which symptoms reflected no more than 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective social relationships.

3.  Since March 2006, the veteran's PTSD with dysthymia and a 
personality disorder has been manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as family relationships, thinking, and mood, due 
to such symptoms as: a history of suicidal ideation; 
depression somewhat affecting the ability to function 
independently, appropriately, and effectively; difficulty in 
adapting to stressful circumstances; and problems 
establishing and maintaining effective relationships, but it 
is not productive of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50% for 
PTSD with dysthymia and a personality disorder prior to March 
2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 70% for PTSD with 
dysthymia and a personality disorder since March 2006 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

July 2003 and November 2007 post-rating RO letters informed 
the veteran and his then-representative and/or attorney of 
the VA's responsibilities to notify and assist him in his 
claim, and to advise the RO as to whether there was medical 
evidence showing treatment for his psychiatric disability, 
and the 2003 letter also provided notice of what was needed 
to establish entitlement to a higher rating (evidence showing 
that the disability had worsened).  Thereafter, the veteran 
and his then-representative and/or attorney were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The 2003 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The 2003 letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and the 2007 RO 
letter requested the veteran to furnish any evidence that he 
had that pertained to his claim.  The Board thus finds that 
those 2003 and 2007 letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and  (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to this claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the initial December 2000 rating action on appeal.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the July 2003 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the 
claims before it readjudicated them on the basis of all the 
evidence of record in October 2003, March 2006, and August 
2007 (as reflected in the Supplemental Statements of the 
Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the October 2003 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of November 
2007.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA medical 
records through 2007.  In July 2000, January 2002, August 
2003, and October 2005, the veteran was afforded 
comprehensive VA psychiatric examinations in connection with 
his claims, and numerous medical records document regular 
follow-up evaluations of his psychiatric disabilities through 
2007; all of these reports are of record and have been 
considered in adjudicating these claims.  Significantly, 
neither the veteran nor his attorney has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In July 2003, the veteran stated that he had no 
additional evidence to submit in connection with his claims.  
The record thus also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD with dysthymia and a personality disorder 
was initially rated as 50% disabling prior to March 2006, and 
has been rated 70% disabling since March 2006 under the 
provisions of 38 C.F.R. § 4.130,  DC 9411.  Under that DC, a 
50% rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD with 
dysthymia and a personality disorder was not more than 50% 
disabling at any time since the initial grant of service 
connection prior to March 2006.  The medical evidence of 
record documents that the service-connected psychiatric 
disability was manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as depression, sleep problems, a 
flattened affect and circumstantial speech at times, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships. 
However, there was no circumlocutory or stereotyped speech, 
panic attacks, difficulty in understanding complex commands, 
or impairment of memory, judgment, or abstract thinking.

On January 2000 mental status evaluation by VA Vet Center 
social worker counselor, the veteran's appearance was neat, 
and he was friendly and cooperative, with appropriate speech 
and good judgment, but memory function was impaired and 
affect flat and blunted.  There were no delusions or 
disorganized thinking, but appetite was poor, sleep 
disturbed, and energy level low, with occasional suicidal but 
no homicidal thoughts.  The assessments were PTSD and 
depression, and a range of Global Assessment of Functioning 
(GAF) scores from 58 to 61 was assigned.       

After February 2000 Vet Center evaluation, the assessments 
included PTSD, major depression, and borderline personality 
disorder, and a GAF score of 61 was assigned.  The veteran 
was noted to be retired and engaged to be married, and he had 
few social activities outside of this relationship, but did 
see his 2 children occasionally.  On mid-May evaluation, the 
veteran's symptoms included a restricted affect; an ongoing 
low mood; low energy, interest, and motivation; significant 
sleep disturbance; and irritability with outbursts of 
seemingly-irrational anger.  In late May, a GAF score of 58 
was assigned.

On July 2000 VA psychiatric examination, the veteran was 
noted to have retired in March 1999 from his corporate 
finance job of 34 years.  His complaints included difficulty 
sleeping and increased irritability and anger.  On mental 
status examination, he was well-dressed and -groomed, and 
appropriate and pleasant in interaction.  Psychomotor testing 
showed no abnormal movements or mannerisms.  Speech was 
logical and goal-directed, with good elaboration.  Mood was 
low, and affect mildly restricted.  Thought processes were 
overall goal-directed, and there was no evidence of psychosis 
or lethality.  Fund of knowledge was good, and memory, 
judgment, and insight were intact.  The diagnosis was PTSD, 
and a range of GAF scores from 65 to 70 was assigned.

VA outpatient treatment records from April to December 2001 
reflect regular follow-up psychiatric evaluations of the 
veteran and assigned GAF scores ranging from 55 to 70.  

On January 2002 VA psychiatric examination, the veteran's 
complaints included a low mood with frequent crying episodes, 
low energy, decreased motivation, and anxiety in social 
situations.  The examiner noted that there had been no clear-
cut panic attacks.  On mental status examination, the veteran 
was casually dressed and adequately groomed.  Behavior was 
calm and cooperative.  Psychomotor activity was slightly 
slowed.  Speech was regular and normal.  Thought process was 
logical and goal-directed.  Mood was depressed and affect 
restricted.  Thought content was remarkable for intermittent 
suicidal ideation, but there was no intent.  He denied 
homicidal ideation, and there was no evidence of psychosis.  
Fund of knowledge was good, and memory, judgment, and insight 
were intact.  The diagnoses were PTSD with moderate symptoms, 
and recurrent major depressive disorder with moderate 
symptoms, and a GAF score of 60 was assigned.

VA outpatient treatment records from February 2002 to July 
2003 reflect regular follow-up psychiatric evaluations of the 
veteran and assigned GAF scores ranging from 52 to 65.

On August 2003 VA psychiatric examination, the veteran's 
complaints included a low mood, feelings of hopelessness, 
depression, poor concentration, energy, and sleep, low 
motivation, social isolation by choice, and increased 
feelings of anger.  On mental status examination, the veteran 
was casually dressed and adequately groomed.  Psychomotor 
activity was without any slowing or hyperactivity.    Speech 
was regular and normal, with some loquaciousness and 
circumstantiality.  In general, behavior was calm and 
cooperative, with some irritation at times.  Thought process 
was logical and goal-directed, and thought content was 
unremarkable.  There was no suicidal or homicidal ideation or 
active psychosis.  Fund of knowledge was good, memory intact, 
and judgment and insight fair.  The diagnoses were PTSD with 
moderate symptoms,; dysthymia; and personality disorder, and 
a GAF score of 60 was assigned.

VA outpatient treatment records from August 2003 to September 
2005 reflect regular follow-up psychiatric evaluations of the 
veteran and assigned GAF scores ranging from 49 to 54.

On October 2005 VA psychiatric examination, the veteran's 
complaints included fatigue, depression, low energy and 
motivation, a feeling of low self-worth, intermittent 
suicidal ideation and crying spells, anger outbursts, and 
problems with concentration and sleep.  On mental status 
examination, the veteran was neatly groomed and dressed.  
Mood was depressed and affect blunted.  Thought content was 
remarkable for intermittent suicidal ideation, but there was 
no psychosis. Thought processes were logical and goal-
directed, and speech and psychomotor activity were normal.  
Judgment and insight were intact.  The diagnoses were PTSD 
and dysthymia with superimposed major depressive episodes, 
and cluster B personality traits, and a GAF score of 50 was 
assigned.

VA outpatient treatment records from November 2005 to 
February 2006 reflect regular follow-up psychiatric 
evaluations of the veteran and assigned GAF scores ranging 
from 50 to 51.  

Although in November 2005 the veteran was noted to be 
socially isolative, he occasionally went out with a girl 
friend, and he enjoyed family visits whenever possible.  He 
was sleeping acceptably with medications.  On mental status 
examination, the veteran was clean, neat, and dressed 
appropriately.  There was no psychomotor retardation or 
hyperactivity, and speech was regular and coherent.  Thought 
process was logical and goal-directed, but circumstantial at 
times.  Mood was dysphoric, and affect was restricted but 
appropriate.  Thought content showed no delusions, 
hallucinations, or other psychotic symptoms.  There was a 
history of intermittent thoughts of a passive death wish and 
suicidal ideation, but no active suicidal or homicidal 
ideation.  Associations were intact.  The veteran was alert 
and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD and 
dysthymia.

Although in December 2005 the veteran stated that he felt 
depressed most days, he was sleeping acceptably with 
medications most nights.  On mental status examination, the 
veteran was clean, neat, and dressed appropriately.  There 
was no psychomotor retardation or hyperactivity, and speech 
was regular and coherent.  Thought process was logical and 
goal-directed, but circumstantial at times.  Mood was 
dysphoric, and affect was restricted but appropriate, and 
without tearfulness.  Thought content showed no delusions, 
hallucinations, or other psychotic symptoms.  There was a 
history of intermittent thoughts of a passive death wish and 
suicidal ideation, but no active suicidal or homicidal 
ideation.  Associations were intact.  The veteran was alert 
and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD and 
dysthymia.

In January 2006, the veteran was noted to be sleeping more 
soundly with new medications, and there was no tearfulness.  
He still felt depressed most days, with social withdrawal.  
He went out for walks most days, occasionally went out for 
coffee, and went out with his girl friend when she called.  
On mental status examination, the veteran was clean, neat, 
and dressed appropriately.  There was no psychomotor 
retardation or hyperactivity, and speech was regular and 
coherent.  Thought process was logical and goal-directed, but 
circumstantial at times.  Mood was dysphoric, and affect was 
restricted but appropriate, and without tearfulness.  Thought 
content showed no delusions, hallucinations, or other 
psychotic symptoms.  There was a history of intermittent 
thoughts of a passive death wish and suicidal ideation, but 
no active suicidal or homicidal ideation.  Associations were 
intact.  The veteran was alert and oriented in 3 spheres, and 
there was no memory impairment.  The ability to sustain a 
focus and concentrate was intact.  Fund of knowledge was 
appropriate to his educational level.  He had insight into 
his illness and was able to understand situations and act 
appropriately.  Attitude was cooperative.  The impressions 
were PTSD and dysthymia.

In February 2006, the veteran's energy level was noted to be 
stable.  He was oriented in 3 spheres, and his mannerism and 
interaction were appropriate.  The veteran was noted to have 
begun walking 4 miles for exercise in January, and he 
continued walking with friends.    

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms prior to March 2006 were indicative of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as depression, sleep 
problems, a flattened affect and circumstantial speech at 
times, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships, 
thus meeting the criteria for no more than an initial 50% 
rating.  However, the Board also notes that there was no 
circumlocutory or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, or impairment 
of memory, judgment, or abstract thinking.  

Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD with dysthymia and a personality disorder 
simply did not meet the criteria for at least the next higher 
70% rating prior to March 2006, that is, occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  While the record documents 
some intermittent suicidal ideation in October 2005, 
subsequent psychiatric evaluations through February 2006 show 
only a history of intermittent thoughts of a passive death 
wish and suicidal ideation, and no active suicidal ideation, 
intent, or plan.

The Board also notes that, prior to March 2006, the veteran 
had been assigned GAF scores ranging from 49 to 70, as 
reflected in VA clinical records and examination reports.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 41 and 50 are 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job).  GAF 
scores between 51 and 60 are indicative of moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).  GAF 
scores between 61 and 70 are indicative of some mild symptoms 
(e.g., a depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but indicate that the subject generally functions well, and 
has some meaningful interpersonal relationships.  
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record prior to March 
2006 fails to show that the veteran's psychiatric symptoms 
included severe obsessional rituals, frequent shoplifting, 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job), 
occasional panic attacks, conflicts with peers or co-workers, 
or theft within the household.  Rather, they indicate that 
the veteran has some meaningful interpersonal relationships.

The Board also finds that the veteran's PTSD with dysthymia 
and a personality disorder is not more than 70% disabling 
since March 2006.  While the medical evidence documents 
social impairment with some deficiencies, such as family 
relationships, thinking, and mood, due to such symptoms as a 
history of suicidal ideation; depression somewhat affecting 
the ability to function independently, appropriately, and 
effectively; difficulty in adapting to stressful 
circumstances; and problems establishing and maintaining 
effective relationships, the veteran's psychiatric disability 
is not productive of total occupational and social impairment 
required for a 100% rating.   

Although March 2006 VA outpatient psychiatric evaluations 
showed the veteran's complaints of some suicidal ideation, 
excessive worry, and sleep problems, he had no active 
suicidal ideation or plan.  He planned to go on a trip with 
his girl friend, and his children were taking him to dinner 
for his birthday.  On mental status examination, the veteran 
was clean, neat, and dressed appropriately.  There was no 
psychomotor retardation or hyperactivity, and speech was 
regular and coherent.  Thought process was logical and goal-
directed, but circumstantial at times.  Mood was dysphoric, 
and affect was restricted but appropriate, and without 
tearfulness.  Thought content showed no delusions, 
hallucinations, or other psychotic symptoms.  There was a 
history of intermittent thoughts of a passive death wish and 
suicidal ideation, but no active suicidal or homicidal 
ideation.  Associations were intact.  The veteran was alert 
and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD and 
dysthymia, and a GAF score of 50 was assigned.

In an April 2006 statement, the veteran's treating VA 
psychiatrist and outpatient clinic physician's assistant 
diagnosed PTSD with chronic depression and anxiety, and 
assigned GAF scores ranging from 49 to 54.

May 2006 VA outpatient psychiatric evaluation showed that 
prescribed medications were helping to stabilize the 
veteran's mood some, and his sleep was improved and crying 
spells decreased, but depressed moods and tearfulness 
associated with PTSD symptoms persisted.  On mental status 
examination, the veteran was clean, neat, and dressed 
appropriately.  There was no psychomotor retardation or 
hyperactivity, and speech was regular and coherent.  Thought 
process was logical and goal-directed, but circumstantial at 
times.  Mood was dysphoric, and affect was primarily 
restricted, but appropriate, without tearfulness, and it 
brightened and increased in range.  Thought content showed no 
delusions, hallucinations, or other psychotic symptoms.  
There was a history of intermittent thoughts of a passive 
death wish and suicidal ideation, but no active suicidal or 
homicidal ideation.  Associations were intact.  The veteran 
was alert and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD and 
dysthymia, and a GAF score of 50 was assigned.

June 2006 VA outpatient psychiatric evaluation showed that 
prescribed medications were continuing to stabilize the 
veteran's mood some, and his sleep was improved and crying 
spells decreased, but depressed moods and tearfulness 
associated with PTSD symptoms persisted.  On mental status 
examination, the veteran was clean, neat, and dressed 
appropriately.  There was no psychomotor retardation or 
hyperactivity, and speech was regular and coherent.  Thought 
process was logical and goal-directed, but circumstantial at 
times.  Mood was dysphoric, and affect was primarily 
restricted, but appropriate, without tearfulness, and it 
brightened and increased in range.  Thought content showed no 
delusions, hallucinations, or other psychotic symptoms.  
There was a history of intermittent thoughts of a passive 
death wish and suicidal ideation, but no active suicidal or 
homicidal ideation.  Associations were intact.  The veteran 
was alert and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD and 
dysthymia, and a GAF score of 50 was assigned.

August 2006 VA outpatient psychiatric evaluation showed that 
the veteran was continuing to benefit from prescribed 
medications, with decreased crying spells and better sleep, 
but depressed moods and tearfulness associated with PTSD 
symptoms persisted.  Walking daily for exercise helped 
relieve the veteran's stress, as the walks were peaceful.  On 
mental status examination, the veteran was clean, neat, and 
dressed appropriately.  There was no psychomotor retardation 
or hyperactivity, and speech was regular and coherent.  
Thought process was logical and goal-directed, but 
circumstantial at times.  Mood was slightly dysphoric, and 
affect was primarily restricted, but appropriate, without 
tearfulness, and it brightened and increased in range.  
Thought content showed no delusions, hallucinations, or other 
psychotic symptoms.  There was a history of intermittent 
thoughts of a passive death wish and suicidal ideation, but 
no active suicidal or homicidal ideation.  Associations were 
intact.  The veteran was alert and oriented in 3 spheres, and 
there was no memory impairment.  The ability to sustain a 
focus and concentrate was intact.  Fund of knowledge was 
appropriate to his educational level.  He had insight into 
his illness and was able to understand situations and act 
appropriately.  Attitude was cooperative.  The impressions 
were PTSD and dysthymia, and a GAF score of 50 was assigned.

October 2006 VA outpatient psychiatric evaluation showed that 
the veteran's prescribed medications were providing some 
benefit, and his crying spells and amotivation decreased, but 
depressed moods and tearfulness associated with PTSD symptoms 
persisted.  He continued his relationship with his 
girlfriend.  On mental status examination, the veteran was 
clean, neat, and dressed appropriately.  There was no 
psychomotor retardation or hyperactivity, and speech was 
regular and coherent.  Thought process was logical and goal-
directed, but circumstantial at times.  Mood was slightly 
dysphoric, and affect was primarily restricted, but 
brightened at times appropriately.  Thought content showed no 
delusions, hallucinations, or other psychotic symptoms.  
There was a history of intermittent thoughts of a passive 
death wish and suicidal ideation, but no active suicidal or 
homicidal ideation.  Associations were intact.  The veteran 
was alert and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD and 
dysthymia, and a GAF score of 50 was assigned.

November 2006 VA outpatient psychiatric evaluation showed 
that prescribed medications were continuing to provide some 
benefit, but the veteran complained of more problems with 
depression and ongoing financial trouble, resulting in 
constant worry.  He was more sad and less motivated, but was 
pleased that his grandchildren were doing well.  The examiner 
noted that the veteran had local support: good friends who 
checked on him regularly.  On mental status examination, the 
veteran was clean, neat, and dressed appropriately.  There 
was no psychomotor retardation or hyperactivity, and speech 
was regular and coherent.  Thought process was logical and 
goal-directed, but circumstantial at times.  Mood was 
dysphoric, and affect was primarily restricted, but 
brightened at times appropriately.  Thought content showed no 
delusions, hallucinations, or other psychotic symptoms.  
There was a history of intermittent thoughts of a passive 
death wish and suicidal ideation, but no active suicidal or 
homicidal ideation.  Associations were intact.  The veteran 
was alert and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD, major 
depressive disorder, and dysthymia, and a GAF score of 49 was 
assigned.

January 2007 VA outpatient psychiatric evaluation showed that 
the dosage of prescribed medication was increased to target 
decreased mood and motivation and crying spells.  The 
veteran's mood was still up and down with stressors, but he 
was coping somewhat better and crying less, and motivation 
was improved.  His sleep was better with resolution of recent 
insomnia with medication.  On mental status examination, the 
veteran was clean, neat, and dressed appropriately.  There 
was no psychomotor retardation or hyperactivity, and speech 
was regular and coherent.  Thought process was logical and 
goal-directed, but circumstantial at times.  Mood was neutral 
to mildly dysphoric, and affect was initially restricted, but 
brightened at times appropriately.  Thought content showed no 
delusions, hallucinations, or other psychotic symptoms.  
There was a history of intermittent thoughts of a passive 
death wish and suicidal ideation, but no active suicidal or 
homicidal ideation.  Associations were intact.  The veteran 
was alert and oriented in 3 spheres, and there was no memory 
impairment.  The ability to sustain a focus and concentrate 
was intact.  Fund of knowledge was appropriate to his 
educational level.  He had insight into his illness and was 
able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD, major 
depressive disorder, and dysthymia, and a GAF score of 40 was 
assigned.

January 2007 VA outpatient psychological evaluation noted 
that the veteran had had a girlfriend for the past 4 years.  
He complained of unhappiness, problems with concentration, 
having few friends, spending a lot of time alone, and feeling 
guilty about having drifted away from his church.  He stated 
that he would like to learn to play the piano, travel, and 
possibly attend church again, as well as help older people.

February 2007 VA outpatient psychiatric evaluation showed 
that prescribed medications were continuing to stabilize the 
veteran's mood, anxiety, and PTSD symptoms.  His mood was 
still up and down with stressors, but he was coping better, 
and motivation and sleep were improved.  On mental status 
examination, the veteran was clean, neat, and dressed 
appropriately.  There was no psychomotor retardation or 
hyperactivity, and speech was regular and coherent.  Thought 
process was logical and goal-directed, but circumstantial at 
times.  Mood was neutral to mildly dysphoric, and affect was 
initially restricted, but full and appropriate, without 
tearfulness.  Thought content showed more positive thinking 
and no delusions, hallucinations, or other psychotic 
symptoms.  There was a history of intermittent thoughts of a 
passive death wish and suicidal ideation, but no active 
suicidal or homicidal ideation.  Associations were intact.  
The veteran was alert and oriented in 3 spheres, and there 
was no memory impairment.  The ability to sustain a focus and 
concentrate was intact.  Fund of knowledge was appropriate to 
his educational level.  He had insight into his illness and 
was able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD, major 
depressive disorder, and dysthymia, and a GAF score of 41 was 
assigned.

February 2007 VA outpatient psychological evaluation noted 
that the veteran had been enjoying walking 40 miles per week 
for exercise, and it also helped his mood.
 
April 2007 VA outpatient psychiatric evaluation showed that 
prescribed medications were continuing to benefit the 
veteran, but chronic PTSD symptoms persisted.  He had been 
more worried and depressed lately, but felt that this was 
likely situational.  Sleep was good on medication.  He had 
attended a recent church service and felt comforted by it.  
On mental status examination, the veteran was clean, neat, 
and dressed appropriately.  There was no psychomotor 
retardation or hyperactivity, and speech was regular and 
coherent.  Thought process was logical and goal-oriented to 
circumstantial at times.  Mood was serious to dysphoric, and 
affect was initially restricted, but full and appropriate, 
without tearfulness.  Thought content showed more positive 
thinking and no delusions, hallucinations, or other psychotic 
symptoms.  There was a history of intermittent thoughts of a 
passive death wish and suicidal ideation, but no active 
suicidal or homicidal ideation.  Associations were intact.  
The veteran was alert and oriented in 3 spheres, and there 
was no memory impairment.  The ability to sustain a focus and 
concentrate was intact.  Fund of knowledge was appropriate to 
his educational level.  He had insight into his illness and 
was able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD, major 
depressive disorder, and dysthymia, and a GAF score of 40 was 
assigned.

On April 2007 VA outpatient psychological evaluation, the 
veteran complained of depression.  He had been writing about 
his military experiences, which was meaningful for him as a 
way to share what he witnessed with his children.  He stated 
that his close friends helped him a lot, and he had 
celebrated a recent birthday with his family and girlfriend.  

May 2007 VA outpatient psychiatric evaluation showed that 
prescribed medications were continuing to benefit the 
veteran, but chronic PTSD symptoms persisted.  His mood was 
fairly stable, and the examiner noted good compliance with 
treatment recommendations and goals.  He primarily kept to 
his family and a few close friends, but also met a couple who 
he saw regularly while walking, and they invited him to their 
anniversary party.  He recently visited with his brother and 
enjoyed the visit, spoke to his sister weekly by telephone, 
and attended his grandson's high school graduation.  On 
mental status examination, the veteran was clean, neat, and 
dressed appropriately.  There was no psychomotor retardation 
or hyperactivity, and speech was regular and coherent.  
Thought process was logical and goal-oriented to 
circumstantial at times.  Mood was serious, and affect was 
initially restricted, but full and appropriate, without 
tearfulness.  Thought content showed more positive thinking 
and no delusions, hallucinations, or other psychotic 
symptoms.  There was a history of intermittent thoughts of a 
passive death wish and suicidal ideation, but no active 
suicidal or homicidal ideation.  Associations were intact.  
The veteran was alert and oriented in 3 spheres, and there 
was no memory impairment.  The ability to sustain a focus and 
concentrate was intact.  Fund of knowledge was appropriate to 
his educational level.  He had insight into his illness and 
was able to understand situations and act appropriately.  
Attitude was cooperative.  The impressions were PTSD, major 
depressive disorder, and dysthymia, and a GAF score of 41 was 
assigned.

May 2007 VA outpatient psychological evaluation noted that 
the veteran had recently enjoyed attending his grandson's 
high school graduation and visiting with his brother, and he 
kept himself occupied by walking, frequently going to the 
library, and doing lawn work.  He continued to see his 2 
close friends regularly, and he had some dinner dates with 
his lady friend.  

August 2007 VA outpatient psychiatric evaluation showed that 
the veteran continued to receive some benefit from prescribed 
medications as to chronic mood and PTSD symptoms, and he 
remained in good compliance.  Tearfulness and crying spells 
had decreased, but they still came and went.  Family and good 
friends were protective factors.  He went to the library, 
wrote, rode a bicycle, and enjoyed time with his friends.  On 
mental status examination, the veteran was clean, neat, and 
dressed appropriately.  There was no psychomotor retardation 
or hyperactivity, and speech was regular and coherent.  
Thought process was logical and goal-oriented to 
circumstantial at times.  Mood was serious to neutral, and 
affect was initially restricted, but full and appropriate, 
without tearfulness.  Thought content showed more positive 
thinking and no delusions, hallucinations, or other psychotic 
symptoms.  There was a history of intermittent thoughts of a 
passive death wish and suicidal ideation, but no active 
suicidal or homicidal ideation.  Associations were intact.  
The veteran was alert and oriented in 3 spheres, and there 
was no memory impairment.  The ability to sustain a focus and 
concentrate was intact.  Fund of knowledge was appropriate to 
his educational level.  He had insight into his illness and 
was able to understand situations and act appropriately.  
Attitude was pleasant and cooperative.  The impressions were 
PTSD, major depressive disorder, and dysthymia, and a GAF 
score of 41 was assigned.

August 2007 VA outpatient psychological evaluation noted that 
the veteran had enjoyed visiting with some of his friends, 
and was bicycling and walking for exercise.  He helped a 
family member by mowing her lawn and helping care for her 
dogs while she and his grandchildren were on vacation.  He 
continued to see his lady friend.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD with 
dysthymia and a personality disorder has not been more than 
70% disabling since March 2006.  The medical evidence of 
record documents that his psychiatric disability has been 
manifested by no more than social impairment with 
deficiencies in most areas, such as family relationships, 
thinking, and mood, due to such symptoms as a history of 
suicidal ideation; depression somewhat affecting the ability 
to function independently, appropriately, and effectively; 
difficulty in adapting to stressful circumstances; and 
problems establishing and maintaining effective 
relationships.  However, the Board notes that he does not 
have deficiencies in judgment; active suicidal ideation, 
intent, or plan; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  

The record since March 2006 clearly does not show that the 
veteran's PTSD with dysthymia and a personality disorder 
meets the criteria for a 100% rating, that is, total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; only intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for the names of his close relatives or his own 
occupation or name.  The Board notes that the veteran remains 
socially involved with some family members and close friends.  

The Board also notes that the veteran has been assigned GAF 
scores between 40 and 54 during the period from March 2006 to 
August 2007.  According to DSM-IV, GAF scores between 31 and 
40 are indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. a depressed man who avoids friends and neglects 
family). GAF scores between 41 and 50 are indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).  GAF scores between 51 and 
60 are indicative of moderate symptoms (e.g. a flat affect 
and circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  In this case, the medical evidence of record since 
March 2006 shows that the veteran has had no active suicidal 
ideation, intent, or plan, and that he also has some close 
friends.  Moreover, the evidence fails to show that his 
psychiatric symptoms include illogical, obscure, or 
irrelevant speech; major impairment in family relations, 
judgment, or thinking, such as avoiding friends or neglect of 
family; severe obsessional rituals; shoplifting; a flat 
affect; panic attacks; or conflicts with peers.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson prior to 
March 2006, and that the claims for an initial rating in 
excess of 50% for PTSD with dysthymia and a personality 
disorder prior to March 2006, and for a rating in excess of 
70% for PTSD with dysthymia and a personality disorder since 
March 2006 must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 50% for PTSD with dysthymia 
and a personality disorder prior to March 2006 is denied. 

A rating in excess of 70% for PTSD with dysthymia and a 
personality disorder since March 2006 is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


